Name: 2001/423/EC: Commission Decision of 22 May 2001 on arrangements for publication or dissemination of the statistical data collected pursuant to Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (Text with EEA relevance) (notified under document number C(2001) 1456)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  documentation;  information technology and data processing;  economic analysis
 Date Published: 2001-06-07

 Avis juridique important|32001D04232001/423/EC: Commission Decision of 22 May 2001 on arrangements for publication or dissemination of the statistical data collected pursuant to Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (Text with EEA relevance) (notified under document number C(2001) 1456) Official Journal L 151 , 07/06/2001 P. 0041 - 0041Commission Decisionof 22 May 2001on arrangements for publication or dissemination of the statistical data collected pursuant to Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea(notified under document number C(2001) 1456)(Text with EEA relevance)(2001/423/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea(1), as last amended by Commission Decision 2000/363/EC(2), and in particular Articles 9 and 12 thereof,Whereas:(1) In accordance with Article 9 of Directive 95/64/EC, the Commission shall disseminate appropriate statistical data with a periodicity comparable to that of the results transmitted.(2) The dissemination of data must take into account the provisions on statistical confidentiality as laid down by Council Regulation (EEC, Euratom) No 1588/90(3) and by Regulation (EC) No 322/97(4).(3) The measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom(5),HAS ADOPTED THIS DECISION:Article 1AimThe aim of the present Decision is to establish the arrangements for the publication or dissemination by the Commission of data collected under Directive 95/64/EC in the frame of its general dissemination policy in the field of statistics.Article 2PeriodicityThe periodicity of publication or dissemination shall be comparable to that of the results transmitted. Quarterly data shall be disseminated or published within five months after data are received from the Member States. Annual data shall be disseminated or published within eight months after data are received from the Member States.Article 3ConfidentialityThe dissemination or publication of statistical data collected under Directive 95/64/EC shall conform to the provisions laid down in Regulation (EEC, Euratom) No 1588/90 and Regulation (EC) No 322/97.Article 4Level of detail of disseminated dataUntil the Commission adopts another decision pursuant to the procedure provided in Article 13 of Directive 95/64/EC, the highest level of detail in which data may be published or disseminated is the level of port to and from maritime coastal area. The Commission may however publish at more aggregate level if the quality and/or completeness of the information are not appropriate in such detail.Article 5This Decision is addressed to the Member States.Done at Brussels, 22 May 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 320, 30.12.1995, p. 25.(2) OJ L 132, 5.6.2000, p. 1.(3) OJ L 151, 15.6.1990, p. 1.(4) OJ L 52, 22.2.1997, p. 1.(5) OJ L 181, 28.6.1989, p. 47.